Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the independent claims to specify “the scan condition is set so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center”, where the acoustic lines is in reference to “the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines”, as shown in the applicant’s specification (see para. 0094) and Fig. 7A.
The closest prior art found to teach this limitation was Ahn et al. (US 20080064958 A1, published March 13, 2008), which talks about setting the virtual common points 30a-30d to where the virtual common point 30a of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual common point 30d of the acoustic lines in or around the center (Fig. 5, see para. 0023 – “…the steering angle calculator may be configured to set four virtual common points 30a-30d. The steering angle calculator may then set the first transducer element group {T1, T5, T9, T13, ... }, the second transducer element group {T2,T6,T10,T14... }, the third transducer element group {T3, 7, T11, T15...} and the fourth transducer element group {T4, T8, T12, T16... } from a plurality of transducer elements {T1,T2,T3,T4,...,Tn.}”). But Ahn does not teach where the acoustic lines have different virtual points as shown in the applicant’s Fig. 7A without hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793